Scott, J.,
delivered the opinion of the court.
This was an action in the nature of an ejectment, begun by the respondent in the Marion circuit court, which was afterwards taken by a change of venue to the Hannibal court of common pleas, in consequence of the judge of the circuit court having been counsel in the cause. The respondent recovered judgment, upon which the proceedings were brought to this court by the appellants.
The appellants claimed the premises under a sheriff’s deed to Bates which described them as “all the right, title, interest and claim of William Muldrow, William Wright, John McKee and Uriel Wright in and to thirty-five acres and seventy-five hundredths acre of land, being a New. Madrid claim, No. 2,592, part of the south-west quarter of section 25, township 58, range 6, west.” The execution under which the sheriff’s deed was made, was directed against William Wright and the other parties above named. The issue in the cause was submitted to the court for trial. After reading the deed on which they relied in defense, the appellants offered oral evidence indentifying the land therein mentioned and tending to show that the premises conveyed were known by the description given them. This evidence was rejected. The court, *312at the instance of the respondent, in substance declared the law to be, that the deed offered in defence of the action was inoperative and void; that the deed to Bates conveyed no title and that parol evidence to explain a patent ambiguity in the deed was inadmissible.
This court has repeatedly held, that however vague a description of the land sold under execution, a sheriff’s deed might contain, yet parol evidence is admissible to identify the premises and show that in the community in which the sale takes place, they are known by the description given. The object of a description is to ¡Drevent imposition and a sacrifice of the property. If the subject of the sale is described so as to prevent these consequences, the law is satisfied: Hart vs. Rector, 7 Mo. Rep., 531; Landis vs. Perkins, 12 Mo. Rep., 238.
Parol evidence whose aim is to identify the premises conveyed by a deed, or to ascertain a subject matter to satisfy the description, does not fall within the rule which rejects oral testimony in explanation of a patent ambiguity. Greenleaf says, that, if in the conveyance of an estate, it is designated as Blackacre, parol evidence must be admitted to show what field is known by that name. Upon the same principle where there is a devise of an estate purchased of Á, or a farm in the occupation of B., it must be shown by extrinsic evidence, what estate it was, that was purchased of A, or what farm was in the occupation of B, before it can be known what is devised. So, if a contract in writing is made, for extending the time of payment of “certain notes” held" by one party against the other, parol evidence is admissible to show what notes were so held and intended.
The other judges concurring, the judgment will be reversed and the cause remanded.